         Case 2:17-cv-02317-HLT-JPO Document 82 Filed 11/13/18 Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF KANSAS


    GEOFFREY GEIST,

          Plaintiff,

    v.                                                     Case No. 2:17-cv-02317-HLT

    AARON HANDKE
    D/B/A FOXPOINT TRUCKS, LLC, et al.,

          Defendants.


                       JOINT MOTION TO APPROVE FLSA SETTLEMENT

         Plaintiff Geoffrey Geist and Defendants Aaron Handke d/b/a FoxPoint Trucks, LLC and

OTR Leasing, LLC (collectively, “the Parties”) jointly move the Court for an Order approving

their settlement resolving Plaintiff’s claims under the Fair Labor Standards Act

(“FLSA”). The Parties’ settlement meets (and exceeds) all requirements for the Court’s

approval. A bona fide dispute exists regarding Plaintiff’s exempt status. 1 The settlement is

both fair and equitable to the Parties and contains a reasonable attorneys’ fee award. A copy

of the Parties’ settlement agreement is attached to the Memorandum of Law accompanying

this Motion.2

         For these reasons, which are set forth in full in the parties’ contemporaneously filed


1
 Plaintiff also asserted in this lawsuit a claim for FLSA retaliation. That claim, however, does not require
Court approval. Dorner v. Polsinelli, White, Vardeman & Shalton, P.C., 856 F. Supp. 1483, 1488-89 (D.
Kan. 1994). The Parties allocated the settlement proceeds between Plaintiff’s overtime and retaliation
claims based on Plaintiff’s total out-of-pocket damages (i.e., alleged unpaid overtime payments and back-
pay resulting from his alleged wrongful discharge). Plaintiff’s overtime claim damages comprise 7.7% of
his total out-of-pocket damages.
2
 Because the Parties are not required to seek approval from the Court to resolve Plaintiff’s retaliation claim,
portions of the Parties’ settlement agreement relating only to that claim are redacted. The Parties will
submit an unredacted copy to the Court for in-camera inspection upon the Court’s request if the Court
believes it necessary to understand the complete terms of the Parties’ settlement agreement.


                                                      1
      Case 2:17-cv-02317-HLT-JPO Document 82 Filed 11/13/18 Page 2 of 2




Memorandum of Law in support of this Motion, the Parties respectfully request that this

Motion be GRANTED.

       Respectfully Submitted By:

 CORNERSTONE LAW FIRM                          SEYFERTH BLUMENTHAL & HARRIS LLC

  /s/ Ryan M. Paulus                            /s/ Michael L. Blumenthal
 Ryan M. Paulus                                Michael L. Blumenthal KS Bar No. 18582
 8350 North St. Clair Avenue – Suite 225       4801 Main Street, Suite 310
 Kansas City, Missouri 64151                   Kansas City, Missouri 64112
 Telephone: (816) 581-4040                     Telephone:     816.756.0700
 Facsimile: (816) 741-8889                     Facsimile:     816.756.3700
 Email: r.paulus@cornerstonefirm.com           Email:         mike@sbhlaw.com

 ATTORNEY FOR PLAINTIFF                        ATTORNEY FOR DEFENDANTS




                                           2
